                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________


JOSHUA P. BRAITHWAITE,

                         Plaintiff,
      v.                                          Case No. 17-cv-706-pp

MITCHELL BILLE, GERRAD KIBBEL,
RYAN HINTZ, CO KEVIN BENSON,
AND ADAM MARTIN,

                        Defendants.
______________________________________________________________________________

      ORDER GRANTING PLAINTIFF’S MOTION TO ALTER OR AMEND
             JUDGMENT (DKT. NO. 51) AND REOPENING CASE
______________________________________________________________________________

       Plaintiff Joshua Braithwaite is a Wisconsin state prisoner representing

himself. He filed this lawsuit, alleging that the defendants failed to prevent him

from harming himself, in violation of the Eighth Amendment to the United

States Constitution. Dkt. No. 1. On July 16, 2018, the court granted the

defendants’ motion for summary judgment for failure to exhaust administrative

remedies and dismissed the case without prejudice. Dkt. No. 49. The court

entered judgment on the same day. On July 27, 2018, the plaintiff filed a

motion to alter or amend judgment. Dkt. No. 51. The court will grant the

plaintiff’s motion and reopen the case.

      The court concluded that the plaintiff failed to exhaust his administrative

remedies.

            The plaintiff filed an inmate complaint in which he raised the
      issue of the defendants’ alleged failure to help him after he notified
      them that he was suicidal. The institution complaint examiner
                                          1
      returned the inmate complaint to the plaintiff, and directed him to
      try to resolve the issue with Sergeant Tritt, per Wis. Admin. Code
      §DOC 310.09(4). The institution complaint examiner also explained
      that the plaintiff could resubmit his complaint if he felt that staff did
      not address the issue to his satisfaction with any correspondence to
      and/or from Tritt with the resubmission. The plaintiff resubmitted
      his inmate complaint, but he did not include any correspondence to
      and/or from Sergeant Tritt, as directed. In his appeal to the
      corrections complaint examiner, the plaintiff asserted that he wrote
      to Tritt, but that he did not receive a response; he stated that he
      would not submit evidence of the correspondence. The institution
      complaint examiner and the warden dismissed the plaintiff’s
      complaint at the institution level for failure to follow directions, and
      did not address the complaint on the merits. The corrections
      complaint examiner and the Office of the Secretary agreed with the
      decision on appeal.

             “[U]nless the prisoner completes the administrative process by
      following the rules the state has established for that process,
      exhaustion has not occurred.” Pozo, 286 F.3d at 1023. To properly
      exhaust, the plaintiff should have included a copy of his
      correspondence to Tritt, as directed. The plaintiff acknowledges that
      he did not follow the directions, and he does not describe any reason
      that he could not have done so. The plaintiff’s failure to follow the
      rules means that he did not properly exhaust his administrative
      remedies. See Woodford, 548 U.S. at 93; see also Carlton v. Dodge
      Corr. Inst., No. 12–cv–695–wmc, 2014 WL 4186796, at *5 (W.D. Wis.
      Aug. 21, 2014) (no exhaustion where inmate “never submitted
      evidence of an attempt to comply with ICE's directives [to attempt
      informal resolution], as he had been repeatedly instructed to do
      pursuant to the DOC's grievance procedure, before simply
      submitting new complaints”) (emphasis omitted). The court will
      dismiss the plaintiff’s deliberate indifference claim without
      prejudice, for failure to exhaust administrative remedies. See Ford
      v. Johnson, 362 F.3d 395, 401 (7th Cir. 2004).

Dkt. No. 49 at 11-12.

      In his motion to alter or amend judgment, the plaintiff contends that the

court erred when it granted the defendants’ motion for summary judgment on

exhaustion grounds to the extent that it based its decision on the fact that “the

plaintiff should have included a copy of his correspondence to Tritt, as


                                         2
directed.” Dkt. No. 51 at 2. The plaintiff states that Sergeant Tritt did not

return the letter the plaintiff sent him and that the plaintiff “was never directed

to keep a copy of the letter he sent to Tritt[.]” Id. at 3. According to the plaintiff,

he cannot be punished for failing to make copies when no one told him he had

to. Id. at 4. The plaintiff states that he did all he could do under the

circumstances: he resubmitted his original complaint “informing staff that he

had waited way over a reasonable amount of time for Tritt’s response and that

he has not heard back (with the original document) from Tritt.” Id. at 5. (The

defendants did not file a response to the plaintiff’s alter or amend judgment.)

      “Rule 59(e) allows a court to alter or amend a judgment only if the

petitioner can demonstrate a manifest error of law or present newly discovered

evidence.” Obriecht v. Raemisch, 517 F.3d 489, 494 (7th Cir. 2008) (citing

Sigsworth v. City of Aurora, 487 F.3d 506, 511-12 (7th Cir. 2007)). “Motions

under Rule 59(e) cannot be used to present evidence that could have been

presented before judgment was entered.” Id. “A ‘manifest error’ is not

demonstrated by the disappointment of the losing party. It is the ‘wholesale

disregard, misapplication, or failure to recognize controlling precedent.’” Oto v.

Metropolitan Life Ins. Co., 224 F.3d 601, 606 (7th Cir. 2000) (citations

omitted).

      The record reveals that the institution complaint examiner returned the

plaintiff’s initial inmate complaint to him with instructions stating that the

plaintiff could re-submit his complaint after he took the following actions: 1)

inform Sergeant Tritt that the plaintiff was instructed to contact Tritt by the


                                           3
Inmate Complaint Department regarding the issues presented in the inmate

complaint; 2) re-submit the complaint if he felt staff did not address his issue

to his satisfaction, including any correspondence to and/or from Tritt with the

resubmission; and 3) inform the Complaint Department that he is resubmitting

the complaint for review using the original complaint form. See Dkt. No. 49 at

5. At summary judgment, the plaintiff allegedly followed these directions

because he tried to contact Tritt and, when he didn’t receive a response, he

resubmitted his original complaint. See id.

      In its summary judgment order, the court faulted the plaintiff for failing

to include a copy of his correspondence to Tritt. Id. at 12. The court did this

because when the plaintiff appealed the dismissal of his complaint to the

corrections complaint examiner, the plaintiff stated that he had evidence that

he had written Tritt but that he “would not be sending because I will be using

that in my lawsuit, when this is over with.” See id. at 7. The court assumed

that this meant that the plaintiff had a copy of his correspondence to Tritt and

that he refused to submit it. Based on the plaintiff’s motion to reconsider, the

court agrees that it erred in assuming that the evidence the plaintiff had was a

copy of the letter to Tritt.

      Whatever evidence the plaintiff had is not relevant to the determination

of whether the plaintiff exhausted his administrative remedies, because he

followed the institution complaint examiner’s instructions when he resubmitted

his inmate complaint after trying to contact Tritt. The institution complaint

examiner instructed the plaintiff to submit any correspondence to and/or from


                                        4
Tritt along with the resubmitted inmate complaint, but the plaintiff did not

have any correspondence to submit. The corrections complaint examiner later

faulted the plaintiff for failing to follow the institution complaint examiner’s

instructions when using the complaint system and, on appeal, for failing to

follow the rules by submitting evidence that could be relevant to supporting

that the institution improperly dismissed his inmate complaint. The court

cannot locate a rule that requires the plaintiff to submit evidence relevant to

supporting his appeal.

      Prisoners cannot be expected to exhaust administrative remedies that

are “unavailable.” See Ross v. Blake, 136 S. Ct. 1850, 1859-60 (2016). “Prison

officials may not take unfair advantage of the exhaustion requirement,

however, and a remedy becomes ‘unavailable’ if prison officials do not respond

to a properly filed grievance or other use affirmative misconduct to prevent a

prisoner from exhausting.” Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006)

(citing Lewis v. Washington, 300 F.3d 829, 833 (7th Cir. 2002)); see also Dale v.

Lappin, 376 F.3d 652, 656 (7th Cir. 2004).

      The court erred when it concluded that the plaintiff failed to exhaust his

administrative remedies. Rather, the court should have concluded that the

plaintiff exhausted because he did everything that institution staff instructed

him to do. Dole, 438 F.3d at 811 (inmate exhausted because he properly

followed procedure, and inmate complaint was unresolved “through no

apparent fault of his own”). The court will grant the plaintiff’s motion for

reconsideration.


                                         5
      The parties previously had filed cross-motions for summary judgment on

the merits of the plaintiff’s claims. Dkt. Nos. 28, 32. The court did not address

these motions because it granted the defendants’ summary judgment motion

on exhaustion grounds. Having determined that the plaintiff did exhaust his

available administrative remedies and that the court should not have dismissed

this case, either or both parties may renew their merits-based summary

judgment motions within ten days of the date of this order. The parties need

not refile all the summary judgment materials that they previously filed; they

may simply file a single-page “renewed motion for summary judgment” that

references the prior materials.

      The court GRANTS the plaintiff’s motion to alter or amend judgment.

Dkt. No. 51.

      The ORDERS that the parties may file renewed motions for summary

judgment, as described above, within ten days of the date of this order.

      Dated at Milwaukee, Wisconsin this 16th day of September, 2019.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                        6
